Ingraham, P. J. (dissenting):
I dissent from the reversal of this order. The Players Club was organized in the year 1888, the particular objects being the promotion óf social intercourse between the representative members of the dramatic profession and of the kindred professions of literature, painting, sculpture and music, and the patrons of the arts. By the constitution to which the relator when he became a member of the club subscribed (Art. 12), it was pro*709vided: “ Any member may be suspended or expelled for cause by a vote of two-thirds of all the members of the board of directors; one month’s previous notice in writing having been given to the member, with a copy of the charge preferred against him.” The “ cause ” which would justify the board of directors in expelling a member is not specified, but necessarily the cause must be one which would in a substantial manner affect the interests of the club, or such conduct as to show that the member against whom charges were presented should not continue to be a member of the club. Under this provision of the constitution a broad discretion was vested with the directors. It was for them to determine whether the conduct of a member was such that his continued membership would be an injury to the club or would be inconsistent with the objects for which the club was organized. It was this particular association organized to promote intercourse between the representative members of the dramatic profession and of the kindred professions of literature, painting, sculpture and music, and the patrons of the arts, that was in question, and it seems to me that any act of a member that could possibly affect this object, for which the club was organized, would be a “ cause ” which would justify the directors in determining the question as to whether the member should be suspended or expelled. It might be that the conduct of the relator in a club or organization organized for another purpose would not justify his suspension or expulsion, but we have to consider the purpose for which the defendant was organized in determining when his conduct was such as did or tended to affect the welfare of the club. Certainly the court has not the right to. substitute its judgment for that of the directors in determining the sufficiency of the cause. When a body of men associate themselves together for purely social purposes, where no pecuniary rights are involved, and where the constitution of the association expressly gives to the directors broad discretion as to suspension or expulsion, it seems to me that when a court is asked to review the action of the directors acting within the .express powers conferred upon them the question mainly resolves itself into one of good faith, and the exercise of that discretion should not be interfered with except in an extreme *710case where the charges are so clearly frivolous as not to call upon the directors for the exercise of the discretion expressly conferred upon them. The object of this association, as before stated, was the promotion of social intercourse between the representative members of the drapaatic profession and of the kindred professions of literature, painting, sculpture and music, and the patrons of the arts. ' The relator was accused of having written a magazine article directly reflecting upon the members of the dramatic profession, and I think it appears from the papers in opposition to this application that the publication of this article had caused intense indignation among the members of the club who belonged to the dramatic profession. Whether we think members of the dramatic profession should have been incensed at this publication or not seems to me to be immaterial. As a matter of fact they were. We will, assume that the relator belonged to the profession of literature, and thus was a member of one of the professions with which it was the object of the club to promote social intercourse. If a member of the profession of literature had so conducted himself as to cause irritation and exasperation among the members of the dramatic profession who belonged to the club, his conduct would be such as would tend to make social intercourse impossible, and not promote it, and thus his conduct would tend to defeat the object for which the club was formed, instead of promoting it. Thus charges against a member of such a club of conduct which directly tended to defeat the objects for which the club was organized were, I think, within this provision of the constitution, and justified the directors in taking cognizance of the charges and determining whether or not they required suspension or expulsion. Having arrived at this conclusion, it seems to me necessarily to follow that, the directors acting within the authority conferred upon them, and exercising the discretion expressly given to them by the constitution by which the relator is bound, the court had no authority to review the exercise of that discretion. In Loubat v. Le Boy (15 Abb. N. C. 1) it was said that, in order to justify expulsion, a member must be charged with and proven'guilty of conduct which can in some fair sense be said to be improper and prejudicial to the club. If he is charged *711with conduct which itself tends to destroy the objects for which the club was organized, and which did have that effect upon a substantial number of the members of the club, then it seems to me that such conduct was prejudicial to the club and the objects which it was formed to promote. I do not understand that the courts of this State have ever approved to its full extent the case of Evans v. Philadelphia Club (50 Penn. St. 107), but, even adopting the rule laid down in that case, it seems to me that when it appeared that the conduct of the appellant had caused in the minds of a substantial number of the club members a feeling of anger and resentment which would tend to destroy the harmony and intercourse which the club was organized to promote, it can be said that the. appellant was guilty of conduct which in a fair sense was prejudicial to the club.
I think, therefore, that the order appealed from should be affirmed.
Order reversed, with ten dollars costs and disbursements, and motion granted, with fifty dollars costs.